



2020 Form of Award Agreement


R E S T R I C T E D S T O C K U N I T A W A R D C E R T I F I C A T E


Non-transferable


G R A N T T O


___________________________
(“Grantee”)


by FB Financial Corporation (the “Company”) of


________ restricted stock units convertible, on a one-for-one basis, into shares
of Stock (the “Units”).


The Units are granted pursuant to and subject to the provisions of the FB
Financial Corporation 2016 Incentive Plan (the “Plan”) and to the terms and
conditions set forth on the following pages (the “Terms and Conditions”). By
accepting the Units, Grantee shall be deemed to have agreed to the Terms and
Conditions set forth in this Award Certificate and the Plan. Capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Plan.


Unless vesting is accelerated in accordance with the Plan or Section 1 of the
Terms and Conditions, the Units shall vest (become non-forfeitable) in
accordance with the following schedule, subject to Grantee’s Continuous Service
on each vesting date.
                            
Vesting Date
Percent of 
Units Vesting
 
 
 
 









IN WITNESS WHEREOF, FB Financial Corporation, acting by and through its duly
authorized officers, has caused this Award Certificate to be duly executed.


FB FINANCIAL CORPORATION




By:
Its:
 
GRANTEE




[NAME]
 
 
 
Grant Date:
 
 



TERMS AND CONDITIONS
1.    Vesting of Units. The Units will vest and become non-forfeitable on the
earliest to occur of the following (each, a “Vesting Date”):





--------------------------------------------------------------------------------





(a)
as to the percentages of the Units specified on the cover page hereof, on the
respective Vesting Dates specified on the cover page hereof, subject to
Grantee’s Continuous Service on each vesting date;

(b)
as to all of the Units, on the termination of Grantee’s Continuous Service by
the Company by reason of Grantee’s death;

(c)
as to all of the Units, on the termination of Grantee’s Continuous Service by
the Company by reason of Grantee’s Disability;

(d)
as to all of the Units, on the termination of Grantee’s Continuous Service by
the Company by reason of Grantee’s Qualifying Retirement. For purposes of this
Award Certificate, a “Qualifying Retirement” means Grantee’s termination of
employment at or following age 65 with at least ten (10) years of service with
the Company;

(e)
as to all of the Units, on the termination of Grantee’s Continuous Service by
the Company without Cause;

(f)
as to all of the Units, on the occurrence of a Change in Control, unless the
Units are assumed by the surviving entity or otherwise equitably converted or
substituted in connection with the Change in Control; or

(g)
as to all of the Units, if the Units are assumed by the surviving entity or
otherwise equitably converted or substituted in connection with a Change in
Control, on the termination of Grantee’s employment by the Company without Cause
(or Grantee’s resignation for Good Reason as provided in any employment,
severance or similar agreement between Grantee and the Company or an Affiliate)
within two years after the effective date of the Change in Control.

If Grantee’s Continuous Service terminates prior to a Vesting Date for any
reason other than as described in (b), (c), (d), (e) or (g) above, Grantee shall
forfeit all right, title and interest in and to the then unvested Units as of
the date of such termination and the unvested Units will be reconveyed to the
Company without further consideration or any act or action by Grantee.
2.    Conversion to Stock. The Units that vest upon a Vesting Date will be
converted to shares of Stock on the Vesting Date (the “Conversion Date”).
Notwithstanding the foregoing, if (i) the Vesting Date occurs by reason of
Section 1(c), (d), (e) or (g) hereof, and (ii) Grantee is a “specified employee”
of the Company (as defined in Section 409A of the Code and applicable
regulations) as of the date of his or her termination of employment, then, to
the extent required by Section 409A of the Code, the shares of Stock will be
delivered to Grantee on the first day of the seventh month following the date of
Grantee’s termination of employment. The shares of Stock will be registered in
the name of Grantee as of the Conversion Date, and certificates for the shares
of Stock (or, at the option of the Company, statements of book entry notation of
the shares of Stock in the name of Grantee in lieu thereof) shall be delivered
to Grantee or Grantee’s designee upon request of Grantee as soon as practicable
after the Conversion Date.
3.    Dividend Rights. The Units are not entitled to any dividends or dividend
equivalent rights.
4.    Voting Rights. Grantee shall not have voting rights with respect to the
Units. Upon conversion of the Units into shares of Stock, Grantee will obtain
full voting rights and other rights as a shareholder of the Company.
5.    No Right of Continued Service. Nothing in this Award Certificate shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate Grantee’s service at any time, nor confer upon Grantee any right to
continue to provide services to the Company or any Affiliate.
6.    Restrictions on Transfer and Pledge. No right or interest of Grantee in
the Units may be pledged, encumbered, or hypothecated to or in favor of any
party, or shall be subject to any lien, obligation, or liability of Grantee to
any other party. The Units are not assignable or transferable by Grantee other
than by will or the laws of descent and distribution.
7.    Restrictions on Issuance of Shares. If at any time the Committee shall
determine, in its discretion, that registration, listing or qualification of the
Shares underlying the Units upon any Exchange or under any foreign, federal, or
local law or practice, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition to the settlement of the Units,
the Units will not be converted to Shares in whole or in part unless and until
such registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.
8.    Payment of Taxes. The Company or any employer Affiliate has the authority
and the right to deduct or withhold, or require Grantee to remit to the
employer, an amount sufficient to satisfy federal, state, and local taxes
(including Grantee’s FICA obligation) required by law to be withheld with
respect to any taxable event arising in connection with the Units. The
withholding requirement shall be satisfied by withholding from the settlement of
the Units Shares having a Fair Market Value on the date of withholding equal to
the minimum amount required to be withheld for tax purposes.
9.    Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Award Certificate, and this Award Certificate shall be
governed by and construed in accordance with the Plan. In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of this Award Certificate, the provisions of the Plan shall be controlling and
determinative.
10.    Successors. This Award Certificate shall be binding upon any successor of
the Company, in accordance with the terms of this Award Certificate and the
Plan.





--------------------------------------------------------------------------------





11.     Severability. If any provision or portion of this Award Certificate
shall be or become illegal, invalid or unenforceable in whole or in part for any
reason, such provision shall be ineffective only to the extent of such
illegality, invalidity or unenforceability without invalidating the remainder of
such provision or the remaining provisions of this Award Certificate. Upon such
determination that any term or other provision is illegal, invalid, or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Award Certificate so as to effect the original intent of the parties as
closely as possible in an acceptable manner to the end that the agreements
contemplated hereby are fulfilled to the extent possible.
12.     Non‑Waiver of Rights and Breaches. No failure or delay of any party
hereto in the exercise of any right given to such party hereunder shall
constitute a waiver thereof unless the time specified herein for the exercise of
such right has expired, nor shall any single or partial exercise of any right
preclude other or further exercise thereof or of any other right. The waiver of
a party hereto of any default of any other party shall not be deemed to be a
waiver of any subsequent default or other default by such party, whether similar
or dissimilar in nature.
13.     Interpretation. The headings contained in this Award Certificate are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Award Certificate. The language in all parts of this
Award Certificate shall in all cases be construed according to its fair meaning,
and not strictly for or against any party hereto. In this Award Certificate,
unless the context otherwise requires, the masculine, feminine and neuter
genders and the singular and the plural include one another.
14.    Notice. Notices hereunder must be in writing, delivered personally or
sent by registered or certified U.S. mail, return receipt requested, postage
prepaid. Notices to the Company must be addressed to FB Financial Corporation,
211 Commerce Street, Suite 300, Nashville, TN 37201; Attn: Corporate Secretary,
or any other address designated by the Company in a written notice to Grantee.
Notices to Grantee will be directed to the address of Grantee then currently on
file with the Company, or at any other address given by Grantee in a written
notice to the Company.
15.    Clawback. The Units shall be subject to any compensation recoupment
policy of the Company that is applicable by its terms to Grantee and to awards
of this type.
16.    Restrictive Covenants.
(a)    Restriction on Disclosure and Use of Confidential Information. Grantee
agrees that Grantee shall not, directly or indirectly, use any Confidential
Information on Grantee’s own behalf or on behalf of any Person other than the
Company, or reveal, divulge, or disclose any Confidential Information to any
Person not expressly authorized by the Company to receive such Confidential
Information. This obligation shall remain in effect for as long as the
information or materials in question retain their status as Confidential
Information. Grantee further agrees to fully cooperate with the Company in
maintaining the Confidential Information to the extent permitted by law. The
Company and Grantee acknowledge and agree that this Award Certificate is not
intended to, and does not, alter either the Company’s rights or Grantee’s
obligations under any state or federal statutory or common law regarding trade
secrets and unfair trade practices. Anything herein to the contrary
notwithstanding, Grantee shall not be restricted from disclosing information
that is required to be disclosed by law, court order, or other valid and
appropriate legal process; provided, however, that in the event such disclosure
is required by law, Grantee shall provide the Company with prompt notice of such
requirement so that the Company may seek an appropriate protective order prior
to any such required disclosure by Grantee. Grantee understands and acknowledges
that nothing in this section limits Grantee’s ability to report possible
violations of federal, state, or local law or regulation to any governmental
agency or entity; to communicate with any government agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
government agencies in connection with any charge or complaint, whether filed by
Grantee, on Grantee’s behalf, or by any other individual; or to make other
disclosures that are protected under the whistleblower provisions of federal,
state, or local law or regulation, and Grantee shall not need the prior
authorization of the Company to make any such reports or disclosures and shall
not be required to notify the Company that Grantee has made such reports or
disclosures. In addition, and anything herein to the contrary notwithstanding,
Grantee is hereby given notice that Grantee shall not be criminally or civilly
liable under any federal or state trade secret law for disclosing a trade secret
(as defined by 18 U.S.C. § 1839) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, in either
event solely for the purpose of reporting or investigating a suspected violation
of law; or disclosing a trade secret (as defined by 18 U.S.C. § 1839) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.
(b)    Non-Solicitation of Protected Customers. Grantee agrees that, during the
Restricted Period, Grantee shall not, without the prior written consent of the
Company, directly or indirectly, on Grantee’s own behalf or as a Principal or
Representative of any Person, solicit, divert, take away, or attempt to solicit,
divert, or take away a Protected Customer for the purpose of engaging in,
providing, or selling Competitive Services.
(c)    Non-Recruitment of Employees and Independent Contractors. Grantee agrees
that during the Restricted Period, Grantee shall not, without the prior written
consent of the Company, directly or indirectly, whether on Grantee’s own behalf
or as a Principal or Representative of any Person, solicit or induce or attempt
to solicit or induce any employee or independent contractor of the Company to
terminate an employment or other relationship with the Company or to enter into
employment or any other kind of business relationship with Grantee or any other
Person.





--------------------------------------------------------------------------------





(d)    Proprietary Rights.
i.    Grantee agrees that any and all Confidential Information and Protected
Works are the sole property of the Company, and that no compensation in addition
to Grantee’s compensation hereunder is due to Grantee for development or
transfer of such Protected Works. Grantee agrees that Grantee shall promptly
disclose in writing to the Company the existence of any Protected Works. Grantee
hereby assigns and agrees to assign all of Grantee’s rights, title, and interest
in any and all Protected Works, including all patents or patent applications,
and all copyrights therein, to the Company. Grantee shall not be entitled to use
Protected Works for Grantee’s own benefit or the benefit of anyone except the
Company without written permission from the Company and then only subject to the
terms of such permission. Grantee further agrees that Grantee shall communicate
to the Company any facts known to Grantee and testify in any legal proceedings,
sign all lawful papers, make all rightful oaths, execute all divisionals,
continuations, continuations-in-part, foreign counterparts, or reissue
applications, all assignments, all registration applications, and all other
instruments or papers to carry into full force and effect the assignment,
transfer, and conveyance hereby made or to be made and generally do everything
possible for title to the Protected Works and all patents or copyrights or
trademarks or service marks therein to be clearly and exclusively held by the
Company. Grantee agrees that Grantee shall not oppose or object in any way to
applications for registration of Protected Works by the Company or others
designated by the Company. Grantee agrees to exercise reasonable care to avoid
making Protected Works available to any third party and shall be liable to
Company for all damages and expenses, including reasonable attorneys’ fees, if
Protected Works are made available to third parties by Grantee without the
express written consent of the Company.
Anything herein to the contrary notwithstanding, Grantee shall not be obligated
to assign to the Company any Protected Work for which no equipment, supplies,
facilities, or Confidential Information of the Company was used and which was
developed entirely on Grantee’s own time, unless (A) the invention relates (1)
directly to the business of the Company, or (2) to the Company’s actual or
demonstrably anticipated research or development; or (B) the invention results
from any work performed by Grantee for the Company. Grantee likewise shall not
be obligated to assign to the Company any Protected Work that is conceived by
Grantee after Grantee leaves the employ of the Company, except that Grantee is
so obligated if the same relates to or is based on Confidential Information to
which Grantee had access by virtue of employment with the Company. Similarly,
Grantee shall not be obligated to assign any Protected Work to the Company that
was conceived and reduced to practice prior to Grantee’s employment with the
Company, regardless of whether such Protected Work relates to or would be useful
in the business of the Company. Grantee acknowledges and agrees that there are
no Protected Works conceived and reduced to practice by Grantee prior to his
employment with the Company.
ii.    Grantee acknowledges and agrees that there is no other contract or duty
on the part of Grantee now in existence to assign Protected Works to anyone
other than the Company.
iii.    The Company and Grantee acknowledge that in the course of Grantee’s
employment with the Company, Grantee may from time to time create for Company
copyrightable works. Such works may consist of manuals, pamphlets, instructional
materials, computer programs, software, software integration techniques,
software codes, and data, technical data, photographs, drawings, logos, designs,
artwork, or other copyrightable material, or portions thereof, and may be
created within or without the Company’s facilities and before, during or after
normal business hours. All such works related to or useful in the business of
the Company are specifically intended to be works made for hire by Grantee, and
Grantee shall cooperate with the Company in the protection of the Company’s
copyrights in such works and, to the extent deemed desirable by the Company, the
registration of such copyrights.
(e)    Return of Materials. Grantee agrees to not retain or destroy (except as
set forth below), and to immediately return to the Company on or prior to the
Termination Date, or at any other time the Company requests such return, any and
all property of the Company that is the possession of Grantee or subject to
Grantee’s control, including, but not limited to, keys, credit and
identification cards, personal items or equipment, customer files and
information, papers, drawings, notes, manuals, specifications, designs, devices,
code, email, documents, diskettes, CDs, tapes, keys, access cards, credit cards,
identification cards, computers, mobile devices, other electronic media, all
other files and documents relating to the Company and its business (regardless
of form, but specifically including all electronic files and data of the
Company), together with all Protected Works and Confidential Information
belonging to the Company or that Grantee received from or through his employment
with the Company. Grantee shall not make, distribute, or retain copies of any
such information or property. To the extent that Grantee has electronic files or
information in his/her possession or control that belong to the Company, contain
Confidential Information, or constitute Protected Works (specifically including
but not limited to electronic files or information stored on personal computers,
mobile devices, electronic media, or in cloud storage), on or prior to the
Termination Date, or at any other time the Company requests, Grantee shall (i)
provide the Company with an electronic copy of all of such files or information
(in an electronic format that readily accessible by the Company); (ii) after
doing so, delete all such files and information, including all copies and
derivatives thereof, from all non-the Company-owned computers, mobile devices,
electronic media, cloud storage, and other media, devices, and equipment, such
that such files and information are permanently deleted and irretrievable; and
(iii) provide a written certification to the Company that the required deletions
have been completed and specifying the files and information deleted and the
media source from which they were deleted.





--------------------------------------------------------------------------------





(f)    Enforcement of Restrictive Covenants.
i.    The Company and Grantee specifically acknowledge and agree that the remedy
at law for any breach of the Restrictive Covenants shall be inadequate, and that
in the event Grantee breaches any of the Restrictive Covenants, the Company
shall have the right and remedy, without the necessity of proving actual damage
or posting any bond, to enjoin, preliminarily and permanently, Grantee from
violating the Restrictive Covenants and to have the Restrictive Covenants
specifically enforced by any court of competent jurisdiction, it being agreed
that any breach of the Restrictive Covenants would cause irreparable injury to
the Company and that money damages would not provide an adequate remedy to the
Company. Grantee understands and agrees that if he violates any of the
obligations set forth in the Restrictive Covenants, the Restricted Period shall
cease to run during the pendency of any litigation over such violation, provided
that such litigation was initiated during the Restricted Period. Such rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company at law or in equity. The Company and Grantee
understand and agree that, if the Company and Grantee become involved in legal
action regarding the enforcement of the Restrictive Covenants, the prevailing
party or parties in such legal action shall be entitled, in addition to any
other remedy, to recover reasonable costs and attorneys’ fees incurred in
enforcing or defending action with respect to such covenants. The Company’s
ability to enforce its rights under the Restrictive Covenants or applicable law
against Grantee shall not be impaired in any way by the existence of a claim or
cause of action on the part of Grantee based on, or arising out of, this Award
Certificate or any other event or transaction.
ii.    Grantee acknowledges and agrees that each of the Restrictive Covenants is
reasonable and valid in time and scope and in all other respects. The Company
and Grantee agree that it is their intention that the Restrictive Covenants be
enforced in accordance with their terms to the maximum extent permitted by law.
Each of the Restrictive Covenants shall be considered and construed as a
separate and independent covenant. Should any part or provision of any of the
Restrictive Covenants, or any other provision of this Section 16, be held
invalid, void, or unenforceable, such invalidity, voidness, or unenforceability
shall not render invalid, void, or unenforceable any other part or provision of
this Award Certificate or such Restrictive Covenant. If any of the provisions of
the Restrictive Covenants should ever be held by a court of competent
jurisdiction to exceed the scope permitted by the applicable law, such provision
or provisions shall be automatically modified to such lesser scope as such court
may deem just and proper for the reasonable protection of the Company’s
legitimate business interests and may be enforced by the Company to that extent
in the manner described above and all other provisions of this Award Certificate
shall be valid and enforceable.
(g)    [intentionally omitted]
(h)    Defined Terms. For purposes of this Award Certificate, “Company” shall be
deemed to include the Company and FirstBank, the Company’s wholly-owned bank
subsidiary. In addition, and notwithstanding any contrary definition in the
Plan, for purposes of this Award Certificate:
i.    “Competitive Services” means engaging in the business of commercial and
mortgage banking, including, without limitation, originating, underwriting,
closing and selling loans, receiving deposits and otherwise engaging in the
business of banking, as well as the business of providing any other activities,
products, or services of the type conducted, authorized, offered, or provided by
the Company as of or during the two years immediately prior to the Termination
Date.
ii.    “Confidential Information” means any and all data and information
relating to the Company, its activities, business, or clients that (i) is
disclosed to Grantee or of which Grantee becomes aware because of Grantee’s
employment with the Company; (ii) has value to the Company; and (iii) is not
generally known outside of the Company. “Confidential Information” shall
include, but is not limited to the following types of information regarding,
related to, or concerning the Company: trade secrets (as defined by Tennessee
Uniform Trade Secrets Act); financial plans and data; management planning
information; business plans; operational methods; market studies; marketing
plans or strategies; pricing information; product development techniques or
plans; customer lists; customer files, data and financial information; details
of customer contracts; current and anticipated customer requirements;
identifying and other information pertaining to business referral sources; past,
current and planned research and development; computer aided systems, software,
strategies and programs; business acquisition plans; management organization and
related information (including, without limitation, data and other information
concerning the compensation and benefits paid to officers, directors, employees
and management); personnel and compensation policies; new personnel acquisition
plans; and other similar information. “Confidential Information” also includes
combinations of information or materials which individually may be generally
known outside of the Company, but for which the nature, method, or procedure for
combining such information or materials is not generally known outside of the
Company. In addition to data and information relating to the Company,
“Confidential Information” also includes any and all data and information
relating to or concerning a third party that otherwise meets the definition set
forth above, that was provided or made available to the Company by such third
party, and that the Company has a duty or obligation to keep confidential. This
definition shall not limit any definition of “confidential information” or any
equivalent term under state or federal law. “Confidential Information” shall not
include information that has become generally available to the public by the act
of one who has the right to disclose such information without violating any
right or privilege of the Company.





--------------------------------------------------------------------------------





iii.    “Material Contact” means contact between Grantee and a customer or
potential customer of Company (i) with whom or which Grantee has or had dealings
on behalf of Company; (ii) whose dealings with Company are or were coordinated
or supervised by Grantee; (iii) about whom Grantee obtains Confidential
Information in the ordinary course of business as a result of Grantee’s
employment with the Company; or (iv) who receives products or services of
Company, the sale or provision of which results or resulted in compensation,
commissions, or earnings for Grantee within the two years prior to Grantee’s
Termination Date.
iv.    “Person” means any individual or any corporation, partnership, joint
venture, limited liability company, association, or other entity or enterprise.
v.    “Principal or Representative” means a principal, owner, partner,
shareholder, joint venturer, investor, member, trustee, director, officer,
manager, employee, agent, representative, or consultant.
vi.    “Protected Customer” means any Person to whom Company has sold its
products or services or actively solicited to sell its products or services, and
with whom Grantee has had Material Contact during his employment with the
Company.
vii.    “Protected Work” means any and all ideas, inventions, formulas,
Confidential Information, source codes, object codes, techniques, processes,
concepts, systems, programs, software, software integration techniques, hardware
systems, schematics, flow charts, computer data bases, client lists, trademarks,
service marks, brand names, trade names, compilations, documents, data, notes,
designs, drawings, technical data and/or training materials, including
improvements thereto or derivatives therefrom, whether or not patentable, and
whether or not subject to copyright or trademark or trade secret protection,
conceived, developed or produced by Grantee, or by others working with Grantee
or under the direction of Grantee, during the period of Grantee’s employment, or
conceived, produced or used or intended for use by or on behalf of the Company
or its customers.
viii.    “Restricted Period” means a period of 12 months following the
Termination Date.
x.    “Restrictive Covenants” means the restrictive covenants contained in
Section 16(a) through 16(e) hereof.
xi.    “Termination Date” means the date of termination of Grantee’s Continuous
Service.
17.    Applicable Law; Forum Selection; Consent to Jurisdiction. The Company and
Grantee agree that this Award Certificate shall be governed by and construed and
interpreted in accordance with the laws of the State of Tennessee without giving
effect to its conflicts of law principles. Executive agrees that the exclusive
forum for any action to enforce this Agreement, as well as any action relating
to or arising out of this Agreement, shall be the Chancery Court of Davidson
County, Tennessee. With respect to any such court action, Grantee hereby
irrevocably submits to the personal jurisdiction of such courts. The parties
hereto further agree that the courts listed above are convenient forums for any
dispute that may arise herefrom and that neither party shall raise as a defense
that such courts are not convenient forums.
18.     Survival. Unless otherwise provided herein, the provisions of Section
10, 11, 12, 13, 16, 17 and 18 hereof shall survive the termination of Grantee’s
Continuous Service or termination of the Units or this Award Certificate and
shall cease to survive upon the end of the Restricted Period.







